                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ELIZABETH BRIDGES BAND,                          *
                                                 *
                      Plaintiff,                 *
v.                                               *          No. 3:19cv00146 BRW-JJV
                                                 *
ANDREW SAUL,                                     *
Commissioner of the                              *
Social Security Administration,1                 *
                                                 *
                      Defendant.                 *

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                       INSTRUCTIONS


       This recommended disposition has been submitted to United States District Judge Billy

Roy Wilson. The parties may file specific objections to these findings and recommendations and

must provide the factual or legal basis for each objection. The objections must be filed with the

Clerk no later than fourteen (14) days from the date of the findings and recommendations. A

copy must be served on the opposing party. The district judge, even in the absence of objections,

may reject these proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Plaintiff, Elizabeth Band, has appealed the final decision of the Commissioner of the Social

Security Administration to deny her claim for disability insurance benefits. Both parties have

submitted appeal briefs and the case is now ready for a decision.

       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see


1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019 and is automatically substituted as the defendant pursuant to Rule 25(d) of the Federal
Rules of Civil Procedure.
also 42 U.S.C. §§ 405(g), 1383(c)(3).      Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996). In assessing the

substantiality of the evidence, courts must consider evidence that detracts from the

Commissioner’s decision as well as evidence that supports it; a court may not, however, reverse

the Commissioner’s decision merely because substantial evidence would have supported an

opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala, 3

F.3d 1210, 1213 (8th Cir. 1993).

       The history of the administrative proceedings and the statement of facts relevant to this

decision are contained in the respective briefs and are not in serious dispute. Therefore, they will

not be repeated in this opinion except as necessary. After careful consideration of the record as

a whole, I find the decision of the Commissioner is supported by substantial evidence.

       Plaintiff was forty-one at the time of the administrative hearing. (Tr. 36.) She is a

college graduate, (Tr. Id.) and has past relevant work as an elementary school teacher. (Tr. 25.)

The Administrative Law Judge2 (ALJ) found Ms. Band has “severe” degenerative disc disease,

(Tr. 17), but did not have an impairment or combination of impairments meeting or equaling an

impairment listed in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 18.)




2
 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).

                                                 2
          The ALJ determined Ms. Band had the residual functional capacity (RFC) to perform a

slightly reduced range of sedentary work. (Id.) Given this RFC, the ALJ determined Ms. Band

is no longer able to perform her past relevant work. (Tr. 25.) Therefore, the ALJ employed the

services of a vocational expert to determine whether jobs existed that Ms. Band could perform

despite her impairments. (Tr. 43-46.) Based in part on the vocational expert testimony, the ALJ

determined that Plaintiff was capable of performing the jobs of document preparer and surveillance

system monitor. (Tr. 26.) Accordingly, the ALJ determined Ms. Band was not disabled. (Tr.

26-27.)

          In support of her Complaint, Ms. Band argues that the ALJ erred in three ways by: 1)

finding no “severe” mental impairment; 2) determining she did not meet listing 1.04A; and 3)

failing to give adequate weight to the opinion of her treating physician, Rebecca Barrett-Tuck,

M.D. (Doc. No. 10 at 6-18.)

          Plaintiff says, “. . . it is evident that the ALJ’s cursory dismissal of Ms. Band’s mental

impairments as ‘non-severe’ is contrary to the weight of the evidence.” (Id. at 9.) I disagree

with Plaintiff’s assertion that the ALJ’s analysis was “cursory.” The ALJ gave fair attention to

this issue and stated:

          Physical exams on May 19, 2017 and December 29, 2017 revealed that the claimant
          had a normal mood and affect. Her behavior, judgment, and thought content were
          normal. However, she was diagnosed with general anxiety disorder (GAD), for
          which she was prescribed Diazepam (Valium) 10 mg. The claimant’s physical
          exam revealed the same results on March 2, 2018, but it does not appear that she
          was prescribed any medication for the anxiety. Furthermore, the undersigned
          concludes that any symptoms the claimant may experience related to this
          impairment are situational and not medically determined. Therefore, based on the
          medical evidence of record, the undersigned finds that the claimant’s GAD does
          not significantly limit her ability to engage in work related activities. Thus, it is a
          non-severe impairment under the provisions of 20 CFR 404.1521.

(Tr. 18 (citations omitted).)
                                                    3
       A “severe” impairment is one that significantly limits a claimant’s physical or mental

ability to do basic work activities. Gwathney v. Chater, 104 F.3d 1043, 1045 (8th Cir. 1997);

Browning v. Sullivan, 958 F.2d 817, 821 (8th Cir. 1992); 20 C.F.R. § 416.920(c) (2007). It has

“more than a minimal effect on the claimant’s ability to work.” Hudson v. Bowen, 870 F.2d at

1396; accord, Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); Page v. Astrue, 484 F.3d 1040,

1043 (8th Cir. 2007).

                (a) Non-severe impairment(s). An impairment or combination of
       impairments is not severe if it does not significantly limit your physical or mental
       ability to do basic work activities.
                (b) Basic work activities. When we talk about basic work activities, we
       mean the abilities and aptitudes necessary to do most jobs. Examples of these
       include--
                (1) Physical functions such as walking, standing, sitting, lifting, pushing,
       pulling, reaching, carrying or handling;
                (2) Capacities for seeing, hearing, and speaking;
                (3) Understanding, carrying out, and remembering simple instructions;
                (4) Use of judgment;
                (5) Responding appropriately to supervision, co-workers and usual work
       situations; and
                (6) Dealing with changes in a routine work setting.

20 C.F.R. §§ 404.1521 and 416.921 (2007).

       The ALJ recognized Plaintiff was diagnosed with generalized anxiety disorder. (Tr. 409.)

But, as the Commissioner correctly points out in his brief, a diagnosis of a mental impairment does

not automatically establish it as a “severe” impairment. See Gowell v. Apfel, 242 F.3d 793, 797

(8th Cir. 2001).

       Plaintiff argues that the ALJ incorrectly determined her anxiety disorder was situational.

However, the ALJ’s decision is fairly supported on this point. As Jon Etienne Mourot, Ph.D.,

notes, “She explained has special needs son that is terminally ill. She takes Valium prn to help

her sleep at night.” (Tr. 55.) Dr. Mourot also reported, “Takes diazepam as needed related to

                                                4
the stress of a special needs child.” (Id.) Lastly, while Plaintiff disagrees, the opinions of Dr.

Mourot and Christal Janssen, Psy.D., support the ALJ’s determination that Plaintiff had no

“severe” mental impairments. While I realize these doctors only reviewed the medical records

and did not treat or otherwise examine Ms. Band, their opinions may still constitute substantial

evidence.

       Ms. Band also disagrees with the ALJ’s weight given to Dr. Barrett-Tuck. With regard

to Plaintiff’s treating doctor, the ALJ stated:

       The undersigned has considered the opinion from Dr. Barrett-Tuck, the claimant’s
       treating physician, dated January 17, 2017. Dr. Barrett-Tuck opined that she did
       not think the claimant was going to be able to function at all in the classroom all
       day long or in any occupation all day long. However, the records indicate that the
       claimant has the functional ability to perform activities of daily living[ ]. In
       addition, by March 2, 2018, a thorough physical exam of the claimant’s neck
       revealed normal [range of motion] and no thyromegaly. She had no cranial nerve
       deficit with a normal gait and coordination. It further revealed negative straight
       leg raising bilaterally and no weakness in her lower extremities. She denied
       sacroiliac tenderness, but reported some mild tenderness on the left lumbar.

(Tr. 24 (citations omitted).)

       The United States Court of Appeals for the Eighth Circuit has reiterated:

       Generally, a treating physician’s opinion is given more weight than other sources
       in a disability proceeding. 20 C.F.R. § 404.1527(c)(2). Indeed, when the
       treating physician’s opinion is supported by proper medical testing, and is not
       inconsistent with other substantial evidence in the record, the ALJ must give the
       opinion controlling weight. Id. “However, [a]n ALJ may discount or even
       disregard the opinion of a treating physician where other medical assessments are
       supported by better or more thorough medical evidence, or where a treating
       physician renders inconsistent opinions that undermine the credibility of such
       opinions.” Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (alteration in
       original) (internal quotation omitted). Ultimately, the ALJ must “give good
       reasons” to explain the weight given the treating physician's opinion. 20 C.F.R.
       § 404.1527(c)(2).

Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012).



                                                  5
       In carefully reviewing the ALJ’s assessment of this evidence, I find no error. The ALJ

accurately assessed the most recent evaluation of Plaintiff. (Tr. 790-793.)        And although Dr.

Barrett-Tuck’s conclusion is somewhat persuasive, (Tr. 234), it appears her opinion appears

largely based on the potential for future impairment. But given the more recently evaluation

more than a year later, it appears Plaintiff had improved. Additionally, it is important that Dr.

Barrett-Tuck was treating Plaintiff conservatively.

       I also find no error at Step 3 of the ALJ’s analysis. A claimant is presumed disabled due

to major dysfunction of a joint if she establishes the following:

       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
       spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
       fracture), resulting in compromise of a nerve root (including the cauda equina) or
       the spinal cord. With:

       A. Evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy with
       associated muscle weakness or muscle weakness) accompanied by sensory or reflex
       loss and, if there is involvement of the lower back, positive straight-leg raising test
       (sitting and supine);
       OR
       B. Spinal arachnoiditis, confirmed by an operative note or pathology report of tissue
       biopsy, or by appropriate medically acceptable imaging, manifested by severe
       burning or painful dysesthesia, resulting in the need for changes in position or
       posture more than once every 2 hours;
       OR
       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings
       on appropriate medically acceptable imaging, manifested by chronic nonradicular
       pain and weakness, and resulting in inability to ambulate effectively, as defined in
       1.00B2b.

20 C.F.R. § 404(P), App. 1, §§ 1.02 & 1.04.

       The ALJ found Plaintiff’s back disorder amounted to a “severe” impairment (Tr.

17) but determined this impairment did not meet or equal a listing. (Tr. 18.)




                                                 6
       Plaintiff unquestionably has significant issues with her back. To meet or equal a listing,

Plaintiff must prove she meets all of the specific medical criteria. Marciniak v. Shalala, 49 F.3d

1350, 1353 (8th Cir. 1995). But given the most recent treatment records discussed above, I find

Plaintiff’s medical evidence fails to meet the requirements of Listing 1.04. Therefore, the ALJ

could correctly find that Plaintiff “does not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments.” (Tr. 18.)

       Counsel for both sides have done exemplary work on behalf of their respective clients. I

am sympathetic to Ms. Band’s claims. I am certain Ms. Band experiences some degree of pain

and limitation. But the overall medical evidence provides substantial support for the ALJ’s

determination that she could perform work at the sedentary exertional level.

       Plaintiff has advanced other arguments that I have considered and find to be without merit.

It is not the task of this Court to review the evidence and make an independent decision. Neither

is it to reverse the decision of the ALJ because there is evidence in the record which contradicts

her findings. The test is whether there is substantial evidence on the record as a whole which

supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996); Pratt

v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992). I have reviewed the entire record, including the

briefs, the ALJ’s decision, the transcript of the hearing, and the medical and other evidence. There

is ample evidence on the record as a whole that “a reasonable mind might accept as adequate to

support [the] conclusion” of the ALJ in this case. Richardson v. Perales, 402 U.S. 389, 401

(1971); see also Reutter ex rel. Reutter v. Barnhart, 372 F.3d 946, 950 (8th Cir. 2004). The

Commissioner’s decision is not based on legal error.




                                                 7
       IT IS THEREFORE RECOMMENDED that the final decision of the Commissioner be

affirmed, and Plaintiff’s Complaint be dismissed with prejudice.

       DATED this 25th day of October 2019.


                                            ____________________________________
                                            JOE J. VOLPE
                                            UNITED STATES MAGISTRATE JUDGE




                                               8
